Case 2:19-mj-04154-MAH Document11 Filed 06/18/19 Page 1 of 1 PagelD: 25

JARDIM, MEISNER & SUSSER, P.C.

Michael V. Gilberti, Esq., N.J. ID. No. 02301981
30B Vreeland Road, Suite 100

Florham Park, New Jersey 07932

(973) 845-7648

Attorneys for Defendant William Green

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA i Mag. No.: 19-4154

Vv.
SUBSTITUTION OF ATTORNEY
WILLIAM GREEN,

Defendant.

The undersigned hereby consent to the substitution of Michael V. Gilberti and

Jardim Meisng & Susser, P.C., as attorneys or Defen t William Green in this case.
7 a
ob 7

ert Stahl “Michael V. Gilberti
Law Offices of Robert Stahl Jardim, Meisner & Susser, P.C.
Withd "sane 2019 Superseding Attorney

 
 
    

Dated: June/%, 2019 June , 2019
